DETAILED ACTION
Response to Amendment
The After-Final amendment filed 2.25.2022 is hereby entered. Claims 1, 18 and 21 have been amended and the same prior art rejection of the previous Office Action (OA), mailed 1.20.2022, is applied to the claims since the amendment from “three or more precursor metals” to “at least three precursor metals” is still disclosed/suggested by the same prior art rejection of the previous OA. In addition, the drawing objection of the previous OA is overcome and withdrawn.

Response to Arguments
Applicant's arguments filed 2.25.2022 have been fully considered but they are not persuasive. 
The applicant alleges:

    PNG
    media_image1.png
    486
    695
    media_image1.png
    Greyscale

This is not found persuasive because: 
Ghegin discloses Ni or Ti and TiN, and, Barkhouse et al. discloses Ti and Ni; hence, the materials claimed are disclosed/suggested by the prior art of record and the difference in terminology of “precursor” vs “barrier” does not impart a patentable distinction, see the previous OA for details.
(b) The term “precursor stack” or “precursor metals” of the claims refer to a functionality/intended use wherein the pending claims are drawn to structure and not a method; hence, if the prior art discloses/suggests the same materials, it meets the claim.
(c) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and/or,
(d) In response to applicant's argument that the barrier of Barkhouse et al. lines a hole in a dielectric , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Barkhouse et al. is relied upon for the disclosure of multiple materials and not their position/shape within a dielectric.





The applicant alleges:

    PNG
    media_image2.png
    391
    688
    media_image2.png
    Greyscale

 This is not found persuasive because: 
(a) The materials claimed (selected from Ti, TiN, Ta and Ni) are disclosed/suggested by the prior art of record wherein Ghegin discloses Ni or Ti and TiN, and, Moon discloses Ti and TiN; hence, the materials claimed are disclosed/suggested by the prior art of record and the difference in terminology of “precursor” vs “barrier” does not impart a patentable distinction, see the previous OA for details.
(b) The term “precursor stack” or “precursor metals” of the claims refer to a functionality/intended use wherein the pending claims are drawn to structure and not a method; hence, if the prior art discloses/suggests the same materials, it meets the claim.
(c) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), and/or,
(d) In response to applicant's argument that the barrier of Moon lines a hole in a dielectric, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Moon is relied upon for the disclosure of multiple materials and not their position/shape within a dielectric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Andres Munoz/Primary Examiner, Art Unit 2894